Citation Nr: 0716276	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  05-17 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Wagman






INTRODUCTION

The veteran had active military service from November 1943 to 
April 1945.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a June 2004 rating decision by the 
Nashville, Tennessee Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that denied the 
veteran's claim for TDIU.


FINDING OF FACT

The veteran's service-connected disabilities have been shown 
to be of such severity as to preclude substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability have been approximated.  38 U.S.C.A. §§ 1155, 
5107 (West 2002), 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 
4.16, 4.18 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran argues that his service-connected disorders 
preclude him from obtaining and maintaining employment.  
Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of such evidence is in 
approximate balance and the claim will be granted on this 
basis.  38 U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 
Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 
421 (1993) (Observing that under the "benefit-of-the-doubt" 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the claimant 
shall prevail upon the issue).
	
Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, there shall be at least one disability 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a) (2006).

Age may not be considered as a factor in evaluation of 
unemployability or intercurrent disability, may not be used 
as a basis for a total disability rating. 38 C.F.R. § 4.19 
(2006).

The veteran is in receipt of a combined 80 percent service-
connected rating. Among the service connected disorders are 
bilateral hearing loss rated as 30 percent disabling; post-
traumatic stress disorder rated as 30 percent disabling; 
arthritis of the first metatarsal joint of the left foot 
rated as 30 percent disabling; and tinnitus, and arthritis of 
the left knee - the latter disorders being rated as 10 
percent disabling each. 

In this case, the issue is whether the veteran's service-
connected disabilities preclude him from engaging in 
substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  
For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor, which takes this case outside the norm.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  





The veteran states that he was a carpenter in heavy 
construction and had to retire because he could no longer 
climb heights and required the use of a cane.  Although the 
claim appears to have been denied because the veteran failed 
to return properly completed forms to enable VA to retrieve 
statements from his previous employers, it cannot be doubted 
that the veteran's service-connected disorders preclude 
employment.  In total, the disabilities significantly impair 
his physical functioning required for his training as a 
construction worker; his capability to hear and understand 
conversations on a job site, and his ability to withstand the 
mental stresses associated with gainful employment.  

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

While any one of three principal disorders may not be of 
sufficient severity to preclude employment, in tandem they 
support a finding that the evidence has reached such a stage 
of balance as to a grant of a total disability rating.  
Because a state of relative equipoise has been reached in 
this case, the benefit of the doubt rule will therefore be 
applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  However, given the results 
favorable to the veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the veteran, or be of assistance to this inquiry.  The RO 
will afford the veteran appropriate information as to the 
establishment of an effective date for the benefit.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  


ORDER

A total disability rating is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


